UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2146


VENUS YVETTE SPRINGS, a/k/a Yvette Springs,

                Plaintiff - Appellant,

          v.

ALLY FINANCIAL INCORPORATED, f/k/a GMAC Incorporated; AMY
BOUQUE,

                Defendants – Appellees,

          and

KATHLEEN PATTERSON;   YEQUIANG    HE,   a/k/a   Bill   He;   CYNTHIA
DAUTRICH,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cv-00311-MOC-DCK)


Submitted:   March 28, 2017                 Decided:     April 10, 2017


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman   Kaufman,   HERMAN   KAUFMAN,   ESQ.,   Old   Greenwich,
Connecticut; Venus Yvette Springs, SPRINGS LAW FIRM PLLC,
Charlotte, North Carolina, for Appellant.      Kirk G. Warner,
Clifton L. Brinson, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL &
JERNIGAN, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Venus   Yvette     Springs      appeals       the    district    court’s    order

adopting the magistrate judge’s order granting Ally Financial

Incorporated (“Ally”) and Amy Bouque’s (collectively, Appellees)

motion for a protective order.*                  Finding no reversible error, we

affirm.

      Springs   first    contends          that    the    district    court    violated

this Court’s mandate by modifying a protective order and that

the   court     lacked    subject-matter             jurisdiction        to    enter    a

postjudgment protective order, even though we previously ruled

that it had such jurisdiction.                   “We review de novo the district

court’s    interpretation        of    the       mandate.”        United      States   v.

Pileggi, 703 F.3d 675, 679 (4th Cir. 2013).                        The mandate rule

“forecloses     relitigation          of     issues       expressly      or    impliedly

decided by the appellate court,” as well as “issues decided by

the district court but foregone on appeal or otherwise waived.”

United    States   v.    Susi,    674      F.3d     278,    283   (4th     Cir.   2012).

Moreover, “any issue that could have been but was not raised on

appeal is waived and thus not remanded.”                     Doe v. Chao, 511 F.3d

461, 465 (4th Cir. 2007) (internal quotation marks omitted).                           We



      *This case has been before us on two prior occasions,
Springs v. Ally Fin., Inc., 475 F. App’x 900 (4th Cir. 2012)
(No. 12-1258), and Springs v. Ally Fin., Inc., 657 F. App’x 148
(4th Cir. 2016) (Nos. 15-1244, 15-1888).



                                             3
conclude    that    the    district     court   faithfully    carried      out    our

mandates.

       Next,    Springs     contends     that   Appellees’        motion   was    not

timely    filed.        Rule   26(c),   Fed.    R.   Civ.   P.,    authorizes      the

district court to issue protective orders, but does not contain

a timeframe in which a party must seek such an order.                      However,

“courts regularly have grafted reasonable time requirements onto

otherwise silent federal procedural rules in both the criminal

and civil contexts.”           Resolution Tr. Corp. v. N. Bridge Assocs.,

Inc., 22 F.3d 1198, 1204 (1st Cir. 1994) (internal quotation

marks omitted).          Here, Appellees first sought to resolve this

dispute without seeking judicial intervention, as required by

Rule   26(c).      We     further   conclude    that    Appellees     filed      their

motion within a reasonable time.

       Finally, Springs contends that good cause does not support

the protective order and that it violates her First Amendment

rights.        We review a “district court’s entry of a protective

order . . . for abuse of discretion.”                  Fonner v. Fairfax Cty.,

415 F.3d 325, 330 (4th Cir. 2005).               “The district court abuses

its discretion if its conclusion is guided by erroneous legal

principles or rests upon a clearly erroneous factual finding.”

Belk, Inc. v. Meyer Corp., U.S., 679 F.3d 146, 161 (4th Cir.

2012) (internal quotation marks omitted).



                                          4
     The Supreme Court has held that “where . . . a protective

order is entered on a showing of good cause as required by Rule

26(c), is limited to the context of pretrial civil discovery,

and does not restrict the dissemination of the information if

gained     from      other   sources,   it    does    not     offend     the    First

Amendment.”          Seattle Times Co. v. Rhinehart, 467 U.S. 20, 37

(1984).       Springs correctly notes that the video deposition at

issue    in   the     protective   order     was    not     just    pretrial    civil

discovery, but was attached to her opposition to Ally’s motion

for summary judgment.           We have “held that the First Amendment

right of access [to judicial documents] attaches to materials

filed in connection with a summary judgment motion.”                           Doe v.

Pub. Citizen, 749 F.3d 246, 267 (4th Cir. 2014).                          Thus, we

conclude      that    the    district   court      should    have    conducted     an

explicit First Amendment analysis.

     However, “we may affirm a district court’s ruling on any

ground apparent in the record.”              United States ex rel. Drakeford

v. Tuomey, 792 F.3d 364, 375 (4th Cir. 2015).                       In the sealing

context, the First Amendment limits restricting access to court

documents      to      restrictions     “necessitated         by     a   compelling

government interest” and that are “narrowly tailored to serve

that interest.”         Doe, 749 F.3d at 266 (internal quotation marks

omitted).      Applying this framework to the protective order at

issue, we readily conclude that the district court’s order does

                                         5
not unduly infringe on Springs’ First Amendment rights.                                 The

district court has a compelling interest in preventing litigants

like Springs from using discovery to mock and harass a private

party on the Internet.           See Seattle Times, 467 U.S. at 34 (“Rule

26(c) furthers a substantial governmental interest unrelated to

the    suppression      of     expression.”).          Moreover,        the        district

court’s order is narrowly tailored to support that interest,

only     preventing      Springs      from     using        the    video    and       audio

recordings to distribute her message.

       Finally, we conclude that the district court did not abuse

its discretion in concluding that good cause supports issuing

the      protective      order.           “Broad       allegations            of     harm,

unsubstantiated by specific examples or articulated reasoning,

do not satisfy” Rule 26(c).               Cipollone v. Liggett Grp., Inc.,

785 F.2d 1108, 1121 (3d Cir. 1986).                    However, Springs accused

Bouque    of    perjury,      which   amounts    to    defamation      per     se     under

North Carolina law.            See Gudger v. Penland, 13 S.E. 168, 170

(N.C. 1891).

       Accordingly,      we    affirm    the    district      court’s      order.       We

dispense       with    oral    argument      because        the    facts     and     legal

contentions      are   adequately       presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED

                                          6